DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, and 4-18 are currently pending. Claims 2-3 have been cancelled. Claim 1 is amended. Claims 5-13 were previously withdrawn.
The declaration under 37 CFR 1.132 filed May 4, 2022 is sufficient to overcome the rejection of claim 1 based upon anticipation by Baehr (US Pat. No. 4,061,146). It is noted that the newly submitted limitations specifically defining the shape of the rotational screw drill and sleeve have overcome the previously applied art and rejections.

Drawings
The drawings were received on May 4, 2022.  These drawings are acceptable. The previous objections have been overcome.

Election/Restrictions
Claims 1 and 4 are allowable and directed towards an allowable product. The restriction requirement between groups I, II, and III, as set forth in the Office action mailed on February 4, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2021 as updated in the Non-Final Rejection mailed February 4, 2022 is hereby withdrawn. Claims 5-12, directed to a hand piece are no longer withdrawn from further consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. 
Additionally, pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 4, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on May 12, 2022.

The application has been amended as follows: 

Claim 6: The hand-piece according to claim 5 further comprising 
Claim 8: The hand-piece according to claim 6, wherein the chassis contains a vacuum chamber, a triangle-shaped index finger support; a middle finger support, a main cylinder back and sliding rails, wherein the middle finger support has a conical shape, which comprises [[a]] the hose connector, a thicker threaded wall, and a middle cavity.
Claim 11: The hand-piece according to claim 8, wherein the hand-piece connects a hydraulic system via [[a]] the hose connector and the probe, wherein the hydraulic system comprises pumps that are driven by a control system, a reservoir and a waste container, wherein the reservoir contains a liquid reserve, feeds balanced salt solution through the pump and the irrigation system to an anterior chamber via an irrigation instrument tip, and wherein the device removes particles and fluid through the hand-piece by the pumps which drag particles towards a waste container through the probe.
Claim 13: A method for fragmentation and removal of the ocular lens, the method comprising the following steps using the device according to claim 1: 
i. irrigating an anterior chamber by means of an irrigation system; 
ii. inserting the sleeve through a 12 meridian incision (second incision); 
iii. capturing or fixing a lens or cataract to [[a]] the suction cup of the sleeve by activating [[a]] the 
iv. irrigating the anterior chamber in a synchronized manner between the 
v. fracturing the lens or cataract by drilling the lens with the rotational screw drill; vi. breaking a surface and an inner part of the lens or cataract in pieces with a suitable size; 
vii. simultaneously or subsequently vacuuming the lens or cataract pieces; and 
vii. removing the device from the eye.

Allowable Subject Matter
Claims 1, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a device for scissioning, grinding, and removing ocular lens featuring a rotational screw drill has with reversed conical propellers that increases in diameter towards the distal (insertion) end of the drill tip and where the screw tip edge has a positive cutting angle relative to the rotation axis of the drill and a positive attack angle with respect to the lens in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

The closest prior art is as follows:
Baehr (US Pat. No. 4,061,146) teaches a device for cutting and removing an ocular lens featuring a rotational screw drill and an elliptically shaped hood. Baehr does not teach the drill has reversed conical propellers with an external diameter that increases towards the distal end of the screw tip edge. Baehr teaches the drill has an Archimedes screw shape which tapers (decreases in diameter) towards the distal end which is directly contrary to the limitations as claimed. Additionally, Baehr does not teach the screw drill tip edge has a positive cutting angle relative to the rotation axis and a positive attack angle with respect to the lens. 
Peterson (US Pat. No. 5,891,153) teaches an auger type device for cutting and removing an ocular lens which has reversed shaped propellers, however the external diameter of the propellers is constant and does not increase in diameter towards the screw tip edge. Additionally, Peterson does not teach the screw drill tip edge has a positive cutting angle relative to the rotation axis and a positive attack angle with respect to the lens. Furthermore, Peterson teaches the auger is always enclosed in a mesh basket and thus it would not be obvious to modify Peterson’s device to be used with a sleeve and a flexible elastic suction cup as required by the claims.
Kerfoot (US Pat. No. 3,976,077) teaches a drill for cutting and removing ocular lens material where the drill shape propels cut materially proximally into the device, however the drill does not have external diameter that increases towards the distal end of the screw tip edge. Kerfoot teaches the drill has a constant outer diameter. Additionally, Kerfoot does not teach the screw drill tip edge has a positive cutting angle relative to the rotation axis and a positive attack angle with respect to the lens. It would not be obvious to modify Kerfoot to include these features or to modify the device such that it would work in conjunction with a sleeve and a flexible elastic suction cup as required by the claims.
Banko (US Pat. No. 3,996,935) teaches a rotational screw drill for cutting and removing ocular lens material with a screw drill tip edge that has an angle. Banko does not teach the drill has external diameter that increases towards the distal end of the screw tip edge. Additionally, Banko’s drill is confined to a sleeve with a side port and it would not be obvious to modify the device of Banko to be used in conjunction with a sleeve and a flexible elastic suction cup as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771